ITEMID: 001-108931
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: PANOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: The applicant, Mr Yuriy Nikolayevich Panov, is a Russian national who was born in 1958 and lives in Sankt-Peterburg. The Russian Government (“the Government”) were represented by Mr G. Matyushkin, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 27 May 1998 the Volkhovskiy Town Court of Leningrad Region ordered the applicant’s reinstatement at work as the managing director of a private company OOO “Valgomka” and awarded him payments of lost earnings, arrears on salary, vacation allowance, and compensation for psychological distress. Subsequently, the applicant submitted the writ of execution to the Bailiff’s Service of Volkhov and on 13 July 1998 the enforcement proceedings were initiated.
On 7 July 2002 the Volkhovskiy Town Court of Leningrad Region acting on the applicant’s complaint against the alleged inaction of the bailiffs ordered the Bailiff’s Service of Volkhov to enforce the abovementioned judgment.
On 6 December 2002 he was reinstated at work as the managing director of a private company OOO “Valgomka”. On 13 October 2004 the Federal Bailiff’s Service for the Volkhov District terminated the enforcement proceedings concerning the remainder of the judgment due to bankruptcy of the debtor.
